Citation Nr: 9931961	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-16 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1958, and from November 1990 to April 1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1995, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in May 1997.  It was 
remanded for a new examination.  A VA examination was 
conducted in June 1997, however, no opinion was provided by 
the examiner.  The Board again remanded the claim in July 
1998 and directed a period of observation and evaluation 
regarding the veteran's claims of PTSD.  The veteran refused 
to cooperate.


REMAND

The veteran contends, in essence, that he was determined to 
be non-deployable due to low back pain in late 1990.  Despite 
this determination, his unit deployed him to South West Asia 
(SWA) in December 1990.  He claims that his back problem 
caused him to lose sleep, that he was afraid of the mice he 
thought were in his tent, and that his commanding officer did 
not allow him to seek treatment for his back problem.  He 
further contends that these stressors caused him to develop 
PTSD.  

The Board feels that adequate development regarding the 
veteran's claim of inadequate medical treatment has been 
completed.  The Board now seeks a professional opinion 
regarding the adequacy of the veteran's other claimed 
stressors.  

Therefore this claim is REMANDED to the RO for the following:

1.  The veteran should undergo a 
comprehensive psychiatric examination, 
conducted by a physician who has not 
examined him before.

2.  The examiner should be asked to 
answer the following questions:  (1)  Are 
the veteran's claims of fear of mice and 
discomfort when sleeping on a cot 
legitimate stressors which meet the 
requirements for a diagnosis of PTSD 
under DSM IV; and (2)  Is there an 
etiological nexus between these claimed 
events and the veteran's current nervous 
disorder.

3.  The examiner should be informed that 
his opinion will be most helpful to the 
Board if phrased in one of the following 
manners:  The veteran's claimed PTSD 
disorder is (1) definitely related to the 
above described events (2) more likely 
than not related to the above described 
events (3) as likely as not related to 
the above described events (4) more 
likely than not unrelated to the above 
described events (5) definitely unrelated 
to the above described events.

Upon completion of the above described items the RO should 
review the veteran's claim for service connection for PTSD.  
If the result remains adverse the RO should provide the 
appellant and his representative a supplemental statement of 
the case and adequate time to respond.  The claim should then 
be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












